Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed 1/6/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement for reasons of allowance.  The invention titled “CONTROL SYSTEM FOR CONTROLLING FEED OF SOLID FUEL IN A COMBUSTION PROCESS” is in the field of control systems for controlling the feed of a solid fuel in a combustion process.  The primary reason for allowance of claims 1 and 24 – 25, in addition to the other claimed features, is the system generates a content model (at least 2-D) of fuel distribution in the fuel silo and feeds fuel into the fuel silo based on the content model and discharging fuel from the fuel silo into the combustion process based on the content model.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHA M BECTON/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762